Title: To James Madison from Gabriel Richard, 12 October 1810 (Abstract)
From: Richard, Gabriel
To: Madison, James


12 October 1810, Detroit. Reports that [territorial secretary] Reuben Attwater recently demanded $205 in rent for the year 1809 for the farm that supports the Indian school at Spring Hill. Attwater also stated his intention to collect a proportional amount for the first ten months of 1810. Complains that the charging of rent violates the oral agreement he made with the U.S. government when he was in Washington in January 1809. After trying in vain for two years to finalize this agreement he suggested that the farm be sold at public auction, where it was purchased by [territorial judge] James Witherell for $5,000. Since Richard could not afford that sum he is now required to move at great expense. Requests that the War Department be consulted for its minutes of the meeting in January 1809 or that former president Jefferson be asked for a statement. If the U.S. government still wishes to charge rent he asks that the improvements made to the farm be considered as an equivalent. Otherwise, he can only pay the rent by selling “the best part of our apparatus as Spinning wheels, looms, Electrical Machine &c. which shall prove exceedingly fatal and hurtfull to so valuable an Institution.”
Resuming the text of the letter on 28 Jan. 1811, Richard announces that he has rented “pro tempore” a farm between Spring Hill and Detroit but he would prefer to return to the former location if the government would purchase it from Witherell. Cannot purchase the property himself, unless on long terms at no interest, though he could offer some tracts of land in exchange. Asks that the accounts for paying a carpenter be approved and begs JM to extend “your benevolent hand near the walls of the Edifice I have erected under your patronage.”
